DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2022 has been entered.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faqihi (US 20170052087 A1) in view of Hains (US 20140060658 A1) and Aurousseau (US 20110296846 A1).
Regarding claim 1
	Faqihi discloses a method of starting a gas turbine engine (during fired operation, Para 0024, this is interpreted to be when the engine is stared and running), comprising:
monitoring, during startup of the gas turbine engine (during fired operation construed to be when the engine is started and running, Para 0024), a fuel pressure (pressure sensor 44, Fig 2) associated with a primary fuel supply (fuel line 20) of the gas turbine engine, the primary fuel supply being configured to provide fuel from a reservoir (fuel supply 42) to the gas turbine engine (combustor 24);
detecting a low-pressure event (pressure sensors 44 provide a pressure reading when the check valve 58 is closed such as when the pressure is below the predefined threshold pressure, Para 0024, i.e. low-pressure event) for the primary fuel supply (fuel line 20) when the fuel pressure falls below a predetermined threshold (the predefined threshold being 100 psig, Para 0024).
Faqihi is silent on responsive to detecting the low-pressure event, activating, by an engine controller, an electric backup boost pump to provide fuel from the reservoir to the gas turbine engine, wherein the electric backup boost pump operates independently of the primary fuel supply and draws fuel from the reservoir separately of the primary fuel supply.
However, Hains teaches a fuel delivery system for gas turbine engines comprising a controller (controller 268, Fig 2, Para 0023) and a backup boost pump (backup pump 233, Para 0023), such that in responsive to detecting a failure or malfunction event of the primary fuel line, the backup boost pump is activated by the controller (backup pump 233 is called into action on the occasion of a failure or malfunction of the primary pump 231 by controller 268, Fig 2, Para 0023) to provide fuel to the engine, wherein the electric backup boost pump operates independently of the primary fuel supply (backup pump 233 disposed separately from the primary pump 231 in Fig 2) and draws fuel from the reservoir separately of the primary fuel supply (backup pump 233 connects to fuel reservoir 222 via line 229, separately from primary fuel supply 227).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add an engine controller and a backup boost pump taught by Hains to the fuel delivery system in Faqihi such that when the pressure sensor in Faqihi detects the low pressure event (when check valve 58 is closed due to fuel pressure is below the predefined threshold 100 psig, Fig 2, Para 0023, 0024), the controller would activate the backup boost pump to provide fuel to the engine, wherein the backup boost pump operates independently of the primary fuel supply and draws fuel from the reservoir separately of the primary fuel supply, suggested and taught by Hains, because this would ensure that the fuel line has sufficient fuel pressure to overcome the predetermined threshold, thus allowing fuel to continuously flowing to the combustor for proper operation.
Faqihi in view of Hains is silent on the backup boost pump being an electric pump.
However, Aurousseau teaches a fuel delivery system for a gas turbine engine comprising a primary fuel supply (26 Fig 2) and an electric backup boost pump (pump 50 driven by electric motor 52, Para 0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to perform a simple substitution of one known element in the art (in the case, the backup pump 233 in Faqihi as modified by Hains) for another (in this case, the electric boost pump 50 in Aurousseau) to perform the same function with expected result (to pressurize the fuel along a fuel supply line).
Regarding claim 19
	Faqihi discloses a system for starting a gas turbine engine (during fired operation of the gas turbine engine, Para 0024, this is interpreted to be when the engine is started and running), comprising:
a pressure sensor (pressure sensor 44, Fig 2, Para 0024 ll. 14-19) producing fuel pressure readings associated with a primary fuel supply (fuel line 20) of the gas turbine engine (Fig 1), the primary fuel supply being configured to provide fuel from a reservoir (42) to the gas turbine engine; and
monitoring, during startup of the gas turbine engine (during fired operation construed to be when the engine is started and running, Para 0024), the fuel pressure readings (at least one pressure sensor 44, Para 0020, three circles represent three pressure sensors 44 shown in Fig 2, i.e. fuel pressure readings), 
detecting a low-pressure event (pressure sensors 44 provide a pressure reading when the check valve58 is closed such as when the pressure is below the predefined threshold pressure, Para 0024, i.e. low-pressure event) for the primary fuel supply (fuel line 20) when the fuel pressure falls below a predetermined threshold (the predefined threshold being 100 psig, Para 0024).
Faqihi is silent on an engine controller, and responsive to detecting the low pressure event, activating an electric backup boost pump to provide fuel from the reservoir to the gas turbine engine, wherein the electric backup boost pump operates independently of the primary fuel supply and draws fuel from the reservoir separately of the primary fuel supply.
However, Hains teaches a fuel delivery system for gas turbine engines comprising a controller (controller 268, Fig 2, Para 0023) and a backup boost pump (backup pump 233, Para 0023), such that in responsive to detecting a failure or malfunction event of the primary fuel line, the backup boost pump is activated by the controller (backup pump 233 is called into action on the occasion of a failure or malfunction of the primary pump 231 by controller 268, Fig 2, Para 0023) to provide fuel to the engine, wherein the electric backup boost pump operates independently of the primary fuel supply (backup pump 233 disposed separately from the primary pump 231 in Fig 2) and draws fuel from the reservoir separately of the primary fuel supply (backup pump 233 connects to fuel reservoir 222 via line 229, separately from primary fuel supply 227).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add an engine controller and a backup boost pump taught by Hains to the fuel delivery system in Faqihi such that when the pressure sensor in Faqihi detects the low pressure event (when check valve 58 is closed due to fuel pressure is below the predefined threshold 100 psig, Fig 2, Para 0023), the controller would activate the backup boost pump to provide fuel to the engine, wherein the backup boost pump operates independently of the primary fuel supply and draws fuel from the reservoir separately of the primary fuel supply, suggested and taught by Hains, because this would ensure sufficient fuel pressure in the fuel line to overcome the fuel pressure predetermined threshold, thus allowing fuel to continuously flowing to the combustor for proper operation.
Faqihi in view of Hains is silent on the backup boost pump being an electric pump.
However, Aurousseau teaches a fuel delivery system for a gas turbine engine comprising a primary fuel supply (26 Fig 2) and an electric backup boost pump (pump 50 driven by electric motor 52, Para 0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to perform a simple substitution of one known element in the art (in the case, the backup pump 233 in Faqihi as modified by Hains) for another (in this case, the electric boost pump 50 in Aurousseau) to perform the same function with expected result (to pressurize the fuel along a fuel supply line).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faqihi in view of Hains and Aurousseau, as applied to claim 1, and further in view of Bisson (5490387).
Regarding claim 2
Faqihi in view of Hains and Aurousseau discloses the method of claim 1. 
Faqihi in view of Hains and Aurousseau is silent on wherein monitoring the fuel pressure is performed responsive to detecting a flameout event for the gas turbine engine.
	However, Bisson teaches that a flameout event in a gas turbine engine is when fuel pressure discharged from a fuel pump has dropped below an adequate level (Col 6 ll. 63-67 to Col 7 ll. 1-5) which is insufficient to support engine combustion. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to monitor the fuel pressure in Faqihi in view of Hains and Aurousseau, in order to detect a flameout event and respond to such flameout event, as suggested and taught by Bisson, in order to prevent interruption in engine combustion. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faqihi in view of Hains and Aurousseau, as applied to claim 1, and further in view of Veilleux (9091212).
Regarding claim 5
	Faqihi in view of Hains and Aurousseau discloses the method of claim 1. 
Faqihi in view of Hains further discloses responsive to detecting one more subsequent low pressure event, reactivating the backup boost pump to provide fuel to the gas turbine engine (any future faulty operation of the primary fuel pump in Hains is interpreted to be “one more subsequent low pressure event”, backup pump 233 is called into action on the occasion of a failure or malfunction of the primary pump 231 by controller 268, Fig 2, Para 0023, to provide fuel to the engine).
Faqihi in view of Hains and Aurousseau is silent on deactivating the electric backup boost bump after a predetermined time delay.
However, Veilleux teaches a fuel supply system comprising a boost pump (22) being deactivated after a predetermined time delay (valve 37 is closed to isolate boost pump 22 during maintenance, Col 3 ll. 21-23, this indicates that after a period of running, i.e. time delay, boost pump is deactivated for maintenance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to deactivate the boost pump, in Faqihi in view of Hains and Aurousseau, after a predetermined time delay, as suggested and taught by Veilleux, in order to perform maintenance of the engine. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faqihi in view of Hains and Aurousseau, as applied to claim 1, and further in view of Veilleux and Rabiei (8650883).
Regarding claim 6
	Faqihi in view of Hains and Aurousseau discloses the method of claim 1. 
Faqihi in view of Hains and Aurousseau is silent on obtaining a request to halt the electric backup boost pump via an operator input; and halting, by the engine controller, the electric backup boost pump.
However, Veilleux teaches a fuel supply system comprising a boost pump (22) wherein the boost pump is requested to halt operation (valve 37 is closed to isolate boost pump 22 during maintenance, Col 3 ll. 21-23, this indicates that maintenance has been requested on the engine).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the engine controller, in Faqihi in view of Hains and Aurousseau, to halt operation of the boost pump in order for the engine to undergo maintenance. 
Faqihi in view of Hains, Aurousseau and Veilleux is silent on the request to halt operation is via an operator input.
However, Rabiei teaches that maintenance schedule of an engine is performed by an operator (Col 4 ll. 65-67 to Col 5 ll. 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to request to halt operation, in the method of Faqihi in view of Hains, Aurousseau and Veilleux, by an operator input, in order to manually check the gas turbine engine system.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faqihi in view of Hains and Aurousseau, as applied to claim 1, and further in view of Yamanaka (20090282837).
Regarding claim 7
	Faqihi in view of Hains and Aurousseau discloses the method of claim 1.
Faqihi in view of Hains and Aurousseau is silent on acquiring a plurality of pressure readings associated with the primary fuel supply over a time interval; and determining, based on the plurality of pressure readings, whether a fuel filter of the primary fuel supply is congested.
	However, Yamanaka teaches a fuel system comprising a plurality of fuel filters (16 Fig 3), a differential pressure reading (14, Para 0054) of each of the fuel filter, and 
determining, based on the plurality of pressure readings (differential pressure gauge 14 measures a difference in pressure upstream and downstream of the filter to determine a pressure loss across the filter, Para 0054, this indicates that there are at least two pressure readings, one upstream and one downstream, i.e. plurality of pressure readings), whether a fuel filter of the primary fuel supply is congested (monitor pressure loss of the filters 16 in service and perform switchover among the filters and change the metal meshes of the filters 16 that are out of service, Para 0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add to the fuel system in Faqihi in view of Hains and Aurousseau with a plurality of fuel filters with a differential pressure gauge acquiring a plurality of pressure readings associated with the primary fuel supply over a time interval; and determining, based on the plurality of pressure readings, whether a fuel filter of the primary fuel supply is congested, as suggested and taught by Yamanaka, in order to filter out particulates in the fuel as well as to determine which fuel filters are out of service and need to be replaced.
Regarding claim 8
	Faqihi in view of Hains, Aurousseau and Yamanaka discloses the method of claim 7.
Faqihi in view of Hains, Aurousseau and Yamanaka further discloses wherein determining whether the fuel filter is congested comprises detecting, within the plurality of pressure readings, a gradual decline in the fuel pressure (Yamanaka teaches a pressure loss detected by differential pressure gauge 14 across each filter 16, Para 0054, 0056, Fig 3, indicates that there is a decline in fuel pressure; the term “gradual” is interpreted to be a difference in the two pressure readings because the claim does not impose additional details as to what is considered “gradual”).

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faqihi in view of Hains and Aurousseau, as applied to claims 1 and 19 above, and further in view of Ripley (9316157).
Regarding claim 10
	Faqihi in view of Hains and Aurousseau discloses the method of claim 1.
Faqihi in view of Hains and Aurousseau further discloses activating the electric backup boost pump comprises activating, by the engine controller (Hains teaches backup pump 233 is called into action on the occasion of a failure or malfunction of the primary pump 231 by controller 268, Fig 2, Para 0023) to provide fuel to the engine).
Faqihi in view of Hains and Aurousseau is silent on an airframe-mounted relay to provide electrical power to the electric backup boost pump.
However, Ripley teaches a fuel supply system for an aircraft (Fig 4, Col 1 ll. 9-12) comprising an electric pump (28) powered by electrical power provided by an airframe-mounted relay (power supply 68, mounted on the aircraft to provide in-flight power, Col 1 ll. 9-12, i.e. airframe-mounted relay).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add an airframe-mounted relay, as suggested and taught by Ripley, to power the electric boost pump in Faqihi in view of Hains and Aurousseau, in order to readily provide power to the electric boost pump as well as other electrical system in the aircraft.
Regarding claim 20
	Faqihi in view of Hains and Aurousseau discloses the system of claim 19.
Faqihi in view of Hains and Aurousseau further discloses activating the electric backup boost pump comprises activating, by the engine controller (Hains teaches backup pump 233 is called into action on the occasion of a failure or malfunction of the primary pump 231 by controller 268, Fig 2, Para 0023) to provide fuel to the engine).
Faqihi in view of Hains and Aurousseau is silent on an airframe-mounted relay to provide electrical power to the electric backup boost pump, wherein activating the electric backup boost pump comprises activating the airframe-mounted relay to provide electrical power to the electric backup boost pump.
However, Ripley teaches a fuel supply system for an aircraft (Fig 4, Col 1 ll. 9-12) comprising an electric pump (28) powered by electrical power provided by an airframe-mounted
 relay (power supply 68, mounted on the aircraft to provide in-flight power, Col 1 ll. 9-12, i.e. airframe-mounted), wherein activating the electric backup boost pump comprises activating the airframe-mounted relay to provide electrical power to the electric backup boost pump (power supply 68 is activated to provide power to electric boost pump 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add an airframe-mounted relay, as suggested and taught by Ripley, to power the electric boost pump, wherein activating the electric backup boost pump comprises activating the airframe-mounted relay to provide electrical power to the electric backup boost pump in Faqihi in view of Hains and Aurousseau, in order to readily provide power to the electric boost pump as well as other electrical system in the aircraft.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faqihi in view of Djelassi (20160069276), Hains, and Aurousseau.
Regarding claim 11
	Faqihi discloses a system for starting a gas turbine engine (during fired operation, Para 0024, this is interpreted to be when the engine is stared and running), comprising:
	instructions for:
monitoring, during startup of the gas turbine engine (during fired operation construed to be when the engine is started and running, Para 0024), a fuel pressure (pressure sensor 44, Fig 2) associated with a primary fuel supply (fuel line 20) of the gas turbine engine, the primary fuel supply being configured to provide fuel from a reservoir (fuel supply 42) to the gas turbine engine (combustor 24);
detecting a low-pressure event (pressure sensor 44 provides reading when the pressure is below 100 psig, which is the predetermined threshold, Para 0024 ll. 14-19) for the primary fuel supply (fuel line 20) when the fuel pressure falls below a predetermined threshold (fuel pressure in fuel line 20 below the threshold 100 psig).
Faqihi is silent on a processing unit; and a non-transitory computer-readable memory communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit, and
the instructions including: 
responsive to detecting the low pressure event, activating, by an engine controller, an electric backup boost pump to provide fuel from the reservoir to the gas turbine engine, wherein the electric backup boost pump operates independently of the primary fuel supply and draws fuel from the reservoir separately of the primary fuel supply.
However, Djelassi teaches a method for controlling a fuel flow in a gas turbine engine comprising an engine controller (2, Para 0097) including a processing unit (4) and a non-transitory computer-readable memory (5) communicatively coupled to the processing unit (4) and comprising computer-readable program instructions executable by the processing unit (4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the gas turbine engine in Faqihi with an engine controller including a processing unit; and a non-transitory computer-readable memory communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit, as suggested and taught by Djelassi, in order to automatically control operation of the gas turbine engine.
Faqihi in view of Djelassi is silent on the instructions including: 
responsive to detecting the low pressure event, activating, by an engine controller, an electric backup boost pump to provide fuel from the reservoir to the gas turbine engine, wherein the electric backup boost pump operates independently of the primary fuel supply and draws fuel from the reservoir separately of the primary fuel supply.
However, Hains teaches a fuel delivery system for gas turbine engines comprising a controller (controller 268, Fig 2, Para 0023) and a backup boost pump (backup pump 233, Para 0023), such that in responsive to detecting a failure or malfunction event of the primary fuel line, the backup boost pump is activated by the controller (backup pump 233 is called into action on the occasion of a failure or malfunction of the primary pump 231 by controller 268, Fig 2, Para 0023) to provide fuel to the engine, wherein the electric backup boost pump operates independently of the primary fuel supply (backup pump 233 disposed separately from the primary pump 231 in Fig 2) and draws fuel from the reservoir separately of the primary fuel supply (backup pump 233 connects to fuel reservoir 222 via line 229, separately from primary fuel supply 227).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to a backup boost pump taught by Hains and configure the controller of the fuel delivery system in Faqihi in view of Djelassi, such that when the pressure sensor in Faqihi detects the low pressure event (when check valve 58 is closed due to fuel pressure is below the predefined threshold 100 psig, Fig 2, Para 0023), the controller would activate the backup boost pump to provide fuel to the engine, wherein the backup boost pump operates independently of the primary fuel supply and draws fuel from the reservoir separately of the primary fuel supply, suggested and taught by Hains, because this would ensure sufficient fuel pressure in the fuel line to overcome the fuel pressure predetermined threshold, thus allowing fuel to continuously flowing to the combustor for proper operation.
Faqihi in view of Djelassi and Hains is silent on the backup boost pump being an electric pump.
However, Aurousseau teaches a fuel delivery system for a gas turbine engine comprising a primary fuel supply (26 Fig 2) and an electric backup boost pump (pump 50 driven by electric motor 52, Para 0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to perform a simple substitution of one known element in the art (in the case, the backup pump 233 in Faqihi as modified by Hains) for another (in this case, the electric boost pump 50 in Aurousseau) to perform the same function with expected result (to pressurize the fuel along a fuel supply line).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faqihi in view of Djelassi, Hains and Aurousseau, as applied to claim 11, and further in view of Bisson.
Regarding claim 12
Faqihi in view of Djelassi, Hains and Aurousseau discloses the system of claim 11. 
Faqihi in view of Djelassi, Hains and Aurousseau is silent on wherein monitoring the fuel pressure is performed responsive to detecting a flameout event for the gas turbine engine.
	However, Bisson teaches that a flameout event in a gas turbine engine is when fuel pressure discharged from a fuel pump has dropped below an adequate level (Col 6 ll. 63-67 to Col 7 ll. 1-5) which is insufficient to support engine combustion. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to monitor the fuel pressure in Faqihi in view of Djelassi, Hains and Aurousseau, in order to detect a flameout event and respond to such flameout event, as suggested and taught by Bisson, in order to prevent interruption in engine combustion. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faqihi in view of Djelassi, Hains and Aurousseau, as applied to claim 11, and further in view of Veilleux.
Regarding claim 15
	Faqihi in view of Djelassi, Hains and Aurousseau discloses the system of claim 11. 
Faqihi in view of Djelassi, Hains further discloses responsive to detecting one more subsequent low pressure event, reactivating the backup boost pump to provide fuel to the gas turbine engine (any future faulty operation of the primary fuel pump in Hains is interpreted to be “one more subsequent low pressure event”, backup pump 233 is called into action on the occasion of a failure or malfunction of the primary pump 231 by controller 268, Fig 2, Para 0023, to provide fuel to the engine).
Faqihi in view of Djelassi, Hains and Aurousseau is silent on deactivating the electric backup boost bump after a predetermined time delay.
However, Veilleux teaches a fuel supply system comprising a boost pump (22) being deactivated after a predetermined time delay (valve 37 is closed to isolate boost pump 22 during maintenance, Col 3 ll. 21-23, this indicates that after a period of running, i.e. time delay, boost pump is deactivated for maintenance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to deactivate the boost pump, in Faqihi in view of Djelassi, Hains and Aurousseau, after a predetermined time delay, as suggested and taught by Veilleux, in order to perform maintenance of the engine. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faqihi in view of Djelassi, Hains and Aurousseau, as applied to claim 11, and further in view of Veilleux and Rabiei.
Regarding claim 16
	Faqihi in view of Djelassi, Hains and Aurousseau discloses the system of claim 11. 
Faqihi in view of Djelassi, Hains and Aurousseau is silent on obtaining a request to halt the electric backup boost pump via an operator input; and halting, by the engine controller, the electric backup boost pump.
However, Veilleux teaches a fuel supply system comprising a boost pump (22) wherein the boost pump is requested to halt operation (valve 37 is closed to isolate boost pump 22 during maintenance, Col 3 ll. 21-23, this indicates that maintenance has been requested on the engine).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the engine controller, in Faqihi in view of Djelassi, Hains and Aurousseau, to halt operation of the boost pump in order for the engine to undergo maintenance. 
Faqihi in view of Djelassi, Hains, Aurousseau and Veilleux is silent on the request to halt operation is via an operator input.
However, Rabiei teaches that maintenance schedule of an engine is performed by an operator (Col 4 ll. 65-67 to Col 5 ll. 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to request to halt operation, in the method of Faqihi in view of Djelassi, Hains, Aurousseau and Veilleux, by an operator input, in order to manually check the gas turbine engine system.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faqihi in view of Djelassi, Hains and Aurousseau, as applied to claim 11, and further in view of Yamanaka.
Regarding claim 17
	Faqihi in view of Djelassi, Hains and Aurousseau discloses the system of claim 11.
Faqihi in view of Djelassi, Hains and Aurousseau is silent on acquiring a plurality of pressure readings associated with the primary fuel supply over a time interval; and determining, based on the plurality of pressure readings, whether a fuel filter of the primary fuel supply is congested.
	However, Yamanaka teaches a fuel system comprising a plurality of fuel filters (16 Fig 3), a differential pressure reading (14, Para 0054) of each of the fuel filter, and 
determining, based on the plurality of pressure readings (differential pressure gauge 14 measures a difference in pressure upstream and downstream of the filter to determine a pressure loss across the filter, Para 0054, this indicates that there are at least two pressure readings, one upstream and one downstream, i.e. plurality of pressure readings), whether a fuel filter of the primary fuel supply is congested (monitor pressure loss of the filters 16 in service and perform switchover among the filters and change the metal meshes of the filters 16 that are out of service, Para 0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add to the fuel system in Faqihi in view of Djelassi, Hains and Aurousseau with a plurality of fuel filters with a differential pressure gauge acquiring a plurality of pressure readings associated with the primary fuel supply over a time interval; and determining, based on the plurality of pressure readings, whether a fuel filter of the primary fuel supply is congested, as suggested and taught by Yamanaka, in order to filter out particulates in the fuel as well as to determine which fuel filters are out of service and need to be replaced.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faqihi in view of Djelassi, Hains and Aurousseau, as applied to claim 11, and further in view of Ripley.
Regarding claim 18
	Faqihi in view of Djelassi, Hains and Aurousseau discloses the method of claim 1.
Faqihi in view of Djelassi, Hains and Aurousseau further discloses activating the electric backup boost pump comprises activating, by the engine controller (Hains teaches backup pump 233 is called into action on the occasion of a failure or malfunction of the primary pump 231 by controller 268, Fig 2, Para 0023) to provide fuel to the engine).
Faqihi in view of Djelassi, Hains and Aurousseau is silent on an airframe-mounted relay to provide electrical power to the electric backup boost pump.
However, Ripley teaches a fuel supply system for an aircraft (Fig 4, Col 1 ll. 9-12) comprising an electric pump (28) powered by electrical power provided by an airframe-mounted relay (power supply 68, mounted on the aircraft to provide in-flight power, Col 1 ll. 9-12, i.e. airframe-mounted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add an airframe-mounted relay, as suggested and taught by Ripley, to power the electric boost pump in Faqihi in view of Djelassi, Hains and Aurousseau, in order to readily provide power to the electric boost pump as well as other electrical system in the aircraft.

Allowable Subject Matter
Claims 3-4, 9 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
i.	In claims 3 and 13, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a method of starting a gas turbine engine comprising, among other features, a step of:
arming the electric backup boost pump responsive to detecting the flameout event and prior to detecting the low pressure event.
	Hains teaches that the backup boost pump is armed in response to the low-pressure/faulty event, but fails to teach arming the boost pump prior in advance of detecting the low-pressure/faulty event.
	Bisson teaches to detect a flameout event, but fails to teach arming the boost pump in between the flameout event and the low-pressure event.
ii.	In claim 9, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a method of starting a gas turbine engine comprising, among other features, a step of:
detecting a number of consecutive pressure readings below the predetermined pressure threshold within the time interval.
	Yamanaka teaches to detect a plurality of consecutive readings to determine the pressure differential, but fails to teach to compare the consecutive pressure readings with the predetermined pressure threshold of the low-pressure event.
iii.	In claims 4 and 14, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a method of starting a gas turbine engine comprising, among other features, a step of:
detecting a low pressure event by:
comparing a plurality of first pressure readings to the predetermined pressure threshold; and
detecting the low pressure event when at least two of the plurality of first pressure readings are below the predetermined pressure threshold.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Henson (US 9771906 B2) teaches a fuel delivery system having two parallel pumps
Yeung (US 20210095601 A1) teaches a primary fuel source having a primary sensor and a secondary fuel source having a secondary sensor
Harper (US 10563594 B2) teaches a method of detecting fuel leaks by measuring a first pressure and a second pressure, then compare the pressure readings and control the valve accordingly
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thuyhang N Nguyen/Examiner, Art Unit 3741